ACCEPTED
                                                                                          03-15-00118-CV
                                                                                                  5686565
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                     6/15/2015 9:12:09 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK



                              No. 03-15-00118-CV
                   _______________________________________              FILED IN
                                                                 3rd COURT OF APPEALS
                                                                     AUSTIN, TEXAS
                         IN THE COURT OF APPEALS                 6/15/2015 9:12:09 PM
                     FOR THE THIRD DISTRICT OF TEXAS               JEFFREY D. KYLE
                               AUSTIN, TEXAS                             Clerk
                   _______________________________________

TEXAS QUARTER HORSE ASSOCIATION; TEXAS THOROUGHBRED
 ASSOCIATION; TEXAS HORSEMEN’S PARTNERSHIP; GILLESPIE
  COUNTY FAIR AND FESTIVALS ASSOCIATION, INC.; GLOBAL
GAMING LSP, LLC d/b/a LONE STAR PARK AT GRAND PRAIRIE; and
              SAM HOUSTON RACE PARK, LLC,

                                                         Appellants

                                       v.

AMERICAN LEGION DEPARTMENT OF TEXAS, TEMPLE POST 133;
    KICKAPOO TRADITIONAL TRIBE OF TEXAS; THOMPSON
  ALLSTATE BINGO SUPPLY, INC.; and MOORE SUPPLIES, INC.,

                                                    Appellees
             __________________________________________________

                 UNOPPOSED MOTION TO ABATE APPEAL
             _________________________________________________

TO THE HONORABLE THIRD COURT OF APPEALS:

      Pursuant to Tex. R. App. P. 2 and 10.1, Appellants move to abate this appeal for

90 days. In support of the requested 90-day abatement, Appellants would show the

following:




                                            1
       1. This cause concerns the validity of administrative rules adopted by the Texas

Racing Commission (“Commission”) that authorize pari-mutuel wagering on historical

horse racing.

       2. The district court below held that the Commission’s adoption of the historical

racing rules in August 2014 constituted an ultra vires act, and that those rules are

therefore invalid.

       3. Appellants have appealed the district court’s decision to this Court.

       4. The Commission is currently considering its future plans with respect to the

issue of historical racing. At this time, it is unclear what the Commission will ultimately

decide. For example, the Commission could decide to maintain its current position in

support of historical racing. Alternatively, it could decide to maintain its current support

of historical racing, but do so through a new rule. Or it could decide to switch gears and

abandon the issue of historical racing entirely and permanently, by announcing in no

uncertain terms that the Commission will repeal the rule and will not replace it with

another historical racing rule at any time in the future. Depending on which course the

Commission ultimately suggests, that decision may or may not impact the status of this

appeal.

       5. The Commission is expected to make a final decision about historical racing,

one way or another, in or around August 2015. Until then, there is no need for this Court

or for the parties to expend further resources on this appeal.

                                              2
       6. Accordingly, Appellants ask the Court to suspend or toll all current appellate

deadlines and to abate the appeal for 90 days. The requested 90-day abatement will avoid

a potentially needless waste of time and expense involved in briefing issues raised by

both sides in this Court.

       7. Appellees do not agree with Appellants’ characterization of the facts or

rationale expressed in this Motion, but Appellees do not oppose the granting of the

relief sought.

       WHEREFORE, Appellants pray that the Court grant this unopposed motion to

abate and render an order suspending or tolling all existing appellate deadlines and

abating this appeal for a period of 90 days. Appellants also request such other and further

relief to which it may be entitled.

DATED:        June 15, 2015                Respectfully submitted,

                                           By: /s/ J. Bruce Bennett
                                                J. Bruce Bennett




                                             3
Martha S. Dickie,                      J. Bruce Bennett
   State Bar No. 00000081                  State Bar No. 02145500
Boone Almanza                          John A. Cardwell
   State Bar No. 01579001                  State Bar No. 03791200
ALMANZA, BLACKBURN & DICKIE, LLP       CARDWELL, HART & BENNETT, LLP
2301 South Capital of Texas Highway,   807 Brazos, Suite 1001
Building H                             Austin, Texas 78701
Austin, Texas 78746                    Tel: (512) 322-0011
Tel: (512) 478-9486                    Fax: (512) 322-0808
Fax: (512) 478-7151                    cardwell53@earthlink.net
mdickie@abdlawfirm.com                 jbb.chblaw@me.com
balmanza@abdlawfirm.com
                                           --and--
COUNSEL FOR APPELLANT GILLESPIE
                                       Dudley D. McCalla
COUNTY FAIR AND FESTIVALS
                                          State Bar No. 13354000
ASSOCIATION, INC.
                                       JACKSON WALKER, LLP
                                       100 Congress Avenue Ste 1100
James C. Ho
                                       Austin, Texas 78701-0000
   State Bar No. 24052766
                                       Tel: (512) 236-2071
Bradley G. Hubbard
                                       Fax: (512) 236-2002
   State Bar No. 24090174
                                       dmccalla@jw.com
GIBSON, DUNN & CRUTCHER LLP
2100 McKinney Avenue, Suite 1100       COUNSEL FOR APPELLANT GLOBAL GAMING
Dallas, Texas 75201                    LSP, LLC D/B/A LONE STAR PARK AT
Tel: (214) 698-3100                    GRAND PRAIRIE
Fax: (214) 571-2934
jho@gibsondunn.com                     Robert G. Hargrove
bhubbard@gibsondunn.com                   State Bar No. 24032391
                                       Ana Maria Marsland Griffith
COUNSEL FOR APPELLANT SAM
                                          State Bar No. 13049300
HOUSTON RACE PARK, LLC
                                       OSBORN, GRIFFITH & HARGROVE
                                       515 Congress Ave., Suite 2450
                                       Austin, Texas 78701
                                       Tel: (512) 476-3529
                                       Fax: (512) 476-8310
                                       rob@texasenergylaw.com
                                       anamaria@texasenergylaw.com

                                       4
                                            COUNSEL FOR APPELLANTS TEXAS
                                            QUARTER HORSE ASSOCIATION, TEXAS
                                            THOROUGHBRED ASSOCIATION, AND TEXAS
                                            HORSEMEN’S PARTNERSHIP


                      CERTIFICATE OF CONFERENCE

       I hereby certify that I have conferred with counsel for Appellees regarding
this Motion. Appellees do not agree with Appellants’ characterization of the facts
or rationale expressed in this Motion, but Appellees do not oppose the granting of
the relief sought.
                                                /s/ J. Bruce Bennett
                                                J. Bruce Bennett

                            CERTIFICATE OF SERVICE

        I certify that a true copy of foregoing Motion was served via electronic means on
all counsel of record in this case on this 15th day of June 2015:


                                                /s/ J. Bruce Bennett
                                                J. Bruce Bennett




                                            5